DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4-2-2021 have been fully considered but they are not persuasive.
Applicant submits: “Arshad is related to enabling emergency services in a mobile communication network. Specifically, it is related to setup emergency PDU session in a respective RAT, based on RAT specific indicators for support of emergency services. Therefore, Arshad is irrelevant to the claimed invention, which is related to handling VoPS service indications and determining whether VoPS service is supported for 3GPP access type and non-3GPP access type”; the examiner’s position is that although applicant submits that Arshad is irrelevant to the claimed invention which is related to handling VoPS service indications and determining whether VoPS service is supported for 3GPP access type and non-3GPP access type, the next paragraph admits that it is related to handling VoPS service indications and determining whether VoPS service, but then submits that there is no disclose on VoPS service indication for two different access type; well, Arshad discloses:
[0008] It is for further study in SA2 to evaluate if the Registration Accept would have RAT specific indicators for support of Emergency services (in case of multiple RAT's).  It was also agreed that the indicator for emergency services support would indicate if
[0013] the emergency services indicator is included in the Registration Accept message earlier, and [0014] the network indicates that IMS PS voice is not supported or the emergency service indicator is set to NO.
	It is clear from the above sections that Arshad discloses RAT specific indicators when there are multiple RAT’s and indicating if IMS PS voice is supported or not. Thereby, Arshad discloses handling VoPS service indications and determining whether VoPS service is supported for multiple access types, which may be 3GPP access type and/or non-3GPP access type. 
As to the 3GPP reference applicant acknowledges handling VoPS service indications and determining whether VoPS service is supported for 3GPP access type, but submits that it fails to mention non-3GPP access; the examiner’s position is that 3GPP reference recite in section 12.5.1 some 3GPP access types [please note, that include those types but are not limited to those] and in section 12.1.3.4 recites that the emergency call can be via 3GPP access and non-3GPP access, when combined with Arshad it will include multiple RAT’s and it will be obvious to include non-3GPP type for a full compatibility with existing standards. 
The rest of the arguments they fall for the same reasons as shown above. Please see below the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arshad 20200120470 in view of 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; 5G System - Phase 1; CT WG1 Aspects (Release 15).

As to claim 1, Arshad discloses a method of handling IP multimedia subsystem (IMS) Voice over Packet-Switched (VoPS) service indication, comprising: transmitting a registration request message [2.3] from a user equipment (UE) in mobile communication network, wherein the registration request message is sent over 

As to claims 2-4, 6 and 9-10, Arshad does not specify the type of request. In an analogous art, 3rd Generation Partnership Project discloses wherein the registration request is an initial request (see 8.5.2.1.2), a periodic request, or a mobility request (see 

As to claims 5 and 7-8, Arshad discloses the method of claim 1, wherein the current RAT is 3GPP access, and wherein the IMS VoPS indication indicates that IMS VoPS is not supported over the current RAT; wherein the IMS VoPS indications indicate that IMS VoPS is supported over non-3GPP access, and wherein the UE tries to register over non-3GPP access for voice service; wherein the current RAT is non-3GPP access, and wherein the IMS VoPS indication indicates that IMS VoPS is not supported over the current RAT (see par. 0008-0015, 0040, 0057).

Regarding claims 11-20, they are the corresponding device claims of method claims 1-10. Therefore, claims 11-20 are rejected for the same reasons as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647